         Case 1:20-cv-12128-DJC Document 15 Filed 05/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )
SEAN JELEN,                                      )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )        Civil Action No. 20-12128-DJC
                                                 )
FIRST NATIONAL BANK OF LONG                      )
ISLAND, et al.,                                  )
                                                 )
               Defendants.                       )
                                                 )

                                            ORDER

CASPER, J.                                                                            May 4, 2021

       On November 27, 2020, pro se plaintiff Sean Jelen filed a complaint in which he alleges

that First National Bank of Long Island and others are responsible for the wrongful foreclosure

on his shares in the Breezy Point Cooperative, Inc. and proprietary lease in one of its properties

in Breezy Point, New York. D. 1.

       Jelen also filed a motion for leave to proceed in forma pauperis. D. 2. The Court denied

the motion without prejudice, because Jelen, who was incarcerated at FMC Devens at the time,

had failed to include the six-month prisoner account statement required under 28 U.S.C.

§ 1915(a)(1). D. 4. After Jelen was released from FMC Devens, he filed two additional motions

for leave to proceed in forma pauperis. D. 7, 10. On February 26, 2021, the Court denied

Jelen’s two pending motions for leave to proceed in forma pauperis.          D. 11.    The Court

concluded that the financial information Jelen had provided in the three in forma pauperis

motions in this action and financial disclosures he made in his pending bankruptcy action, see In

re Sean Jelen, Bankr. No. 19-41137 (Bankr. D. Mass), contained “discrepancies and possible



                                                1
              Case 1:20-cv-12128-DJC Document 15 Filed 05/04/21 Page 2 of 2




contradictions” such that it was “unclear what Jelen’s financial situation is and whether he is

being truthful.” D. 11 at 4. The Court ordered Jelen to pay the filing fee or seek leave to

proceed in forma pauperis by submitting an Application to Proceed in District Court Without

Prepaying Fees or Costs (Long Form) within twenty-one days. The Court warned Jelen that

failure to comply with the order could result in dismissal of the action.

        The time period for complying with the Court’s February 26, 2021 has expired and Jelen

has neither paid the fee nor filed a motion for leave to proceed in forma pauperis. Accordingly,

the Court hereby orders that this action be DISMISSED without prejudice for failure to pay the

filing fee.

        So Ordered.

                                                  /s/ Denise J. Casper
                                                  Denise J. Casper
                                                  United States District Judge




                                                 2
